UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

 Khalee Moseley,

           Plaintiff,
                   v.                                      Civil Action No. 08-1880 (JDB)
 District of Columbia et al.,

           Defendants.



                                        MEMORANDUM

       In this action brought pro se under 42 U.S.C. § 1983, plaintiff challenges the District of

Columbia’s alleged forfeiture and sale of his automobile. Defendants, asserting that the

complaint is not ripe for review, move for summary judgment pursuant to Rule 56 of the Federal

Rules of Civil Procedure. By Order of March 4, 2009, plaintiff was advised about his obligation

to respond to the motion by April 6, 2009, and of the possible consequence if he did not comply.

By Order of June 9, 2009, the Court enlarged the time to July 13, 2009, for plaintiff to file his

response and again advised plaintiff that his non-compliance could result in entry of judgment for

the defendants on a conceded motion. Plaintiff has not responded to the motion or sought

additional time to do so. Hence, the Court will grant defendants’ motion for summary judgment

as conceded.1 A separate Order accompanies this Memorandum.

                                                          s/
                                                     JOHN D. BATES
                                                 United States District Judge
Dated: July 28, 2009



       1
          See In re Miller, 2004 WL 963819, 1 (D.C. Cir., May 4, 2004) (In managing its docket
under the circumstances presented, “the court may choose to . . . resolve the motion for summary
judgment on the merits without an opposition . . . or [] treat summary judgment as conceded.”)